Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/8/2021.
•	 Claims 1-13, 23, 25-26 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-13, 23, 25-26 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• determining whether the manufactured dental prosthesis is a good or a defective product based at least on a differences model generated by comparing spatial points of a design model and corresponding best-fitting points of the scanned model to compile offsets between the spatial points of the design model and the corresponding best-fitting spatial points of the scanned model;
wherein the design model comprises a computer generated model based upon either: (i) a design of the dental prosthesis based upon patient-specific data, or (ii) a simulation of a manufacturing process for the dental prosthesis. 

Claim 23

generating a differences model by comparing the design model with the 3D scan model and compiling offsets between spatial points of the 3D scan model and corresponding spatial points of the design model; and
determining whether the manufactured dental prosthesis is a good or a defective product based at least on a an analysis of the differences model.

	The closest prior art of record –Rohaly et al. (Pub. No.: US 2011/0050848 A1) discloses tools for preparing digital dental models for use in dental restoration production processes, along with associated systems and methods which provides useful visual information for disambiguating surface features of the model during processing steps such as marking a margin of a prepared tooth surface for a restoration.
    Another relevant prior art of record -Stephen M. Schmitt (Pub. No.: US 2008/0228303 A1) teaches a method of making a medical or dental part may comprise creating a first digital model, manufacturing an initial embodiment of the part based on the first digital model using a layered manufacturing process, creating a second digital model of the initial embodiment of the part, determining the difference between the second digital model and the first digital model, and machining the initial embodiment of the part to create a final embodiment of the part by removing an amount of material substantially representative of the difference.

(Comparison of Conventional Methods and Laser-Assisted Rapid Prototyping for Manufacturing Fixed Dental Prostheses: An In Vitro Study, BioMed Research International, 2015, pp 1-7) attempt to highlight whether there are differences in marginal fit between laser-fusion and conventional techniques to produce fixed dental prostheses (FDPs).
Yet, another relevant prior art of record – LaMar et al.  (Patent No.: US 10,682,210 B1) discloses utilizing a healing assembly including a prosthetic shoe and a healing sleeve that, when used in mating combination, allow the radiographic capture of the prosthetic shoe as it relates to the dental implant surface(s). 
Andersson et al. (Pub. No.: US 2011/0010187 A1) discloses a   computer-implemented method comprising virtual planning a medical procedure of a patient and/or generating data based on said virtual planning for subsequent use in production of a medical product devised for use in said medical procedure.
Frank et al.  (Pub. No.: US 2015/0150655 A1) teaches a method for determining a quality feature of a dental treatment comprises the detection of a patient's radiographic image data set before the creation of a drill hole for a dental implant, the detection of a patient's non-radiographic image data set after the creation of the drill hole for a dental implant by means of a drilling tool, the correlation of the radiographic image data set and the intraoral non-radiographic image data set, and the determination of the quality feature from the correlation of the radiographic image data set and the nonradiographic image data set.
Leeson et al. (Pub. No.: US 2017 /0156828 A1) conceptually presents A system is disclosed for processing a plurality of customized dental restorations in an automated process 
OHTAKE et al. (Pub. No.: US 2017/0340419 A1) defines a tooth type judgment program which includes, extracting point groups indicating a surface of three-dimensional profile data from inputted three-dimensional profile data; moving and/or rotating the three-dimensional profile data of a tooth corresponding to a specific type of tooth; calculating an arrangement relationship in which an error between a point group included in any of a region of the extracted point groups and the three-dimensional profile data of the tooth becomes minimum, and estimating a direction of the tooth included in the region based on the calculated arrangement relationship.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 23.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-13, 23, 25-26 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127